DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Drawings Objections: The new drawings filed on 09/06/2022 have overcome the Drawings Objections previously set forth in the Non-Final Office Action dated 04/04/2022. However, the new drawings filed on 09/06/2022 has created another Drawings Objections, as detailed below. 
With respect to Specification Objections: The new specification filed on 09/06/2022 have overcome the Specification Objections previously set forth in the Non-Final Office Action dated 04/04/2022. However, the new specification filed on 09/06/2022 has created another Specification Objections, as detailed below. 
With respect to Claim Objections: Applicant’s amendments to the Claims filed on 09/06/2022. Accordingly, claims 1-5 have been cancelled and claims 6-12 have been newly added. Claims 6-12 have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 04/04/2022. However, the claims 6-12 filed on 09/06/2022 have created another Claim Objections, as detailed below.
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s amendments to the Claims filed on 09/06/2022. Accordingly, claims 1-5 have been cancelled and claims 6-12 have been newly added. Claims 6-12 have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 04/04/2022. However, the claims 6-12 filed on 09/06/2022 have created another 35 U.S.C. 112(b) Rejection, as detailed below.
	
Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant’s arguments on pages 6-9 (Remark dated 09/06/2022) with respect to claims 1-5. Applicant’s amendments to the Claims filed on 09/06/2022; accordingly, claims 1-5 have been cancelled, and claims 6-12 have been newly added. Therefore, applicant’s arguments have been fully considered but are moot based on new ground(s) of rejection necessitated by amendments. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “g” (corresponding with Fig.1) and “21” (corresponding with Fig.3) have both been used to designate the same part (see Fig.1 and Fig.3).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower part” recited in claim 6 (line 2); the “upper part” recited in claim 6 (line 3); the “hopper” recited in claim 6 (lines 2, 7) and claim 9 (line 3); the “hinges” recited in claim 9 (line 2); the “tray” recited in claim 8 (line 3) and claim 12 (line 3); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The following reference character(s) found in the drawings but not mentioned in the description: “19” and “f” (corresponding with Fig.1); “21” (corresponding with Fig.3); “a” and “b” (corresponding with Fig.4 and Fig.7); “e” (corresponding with Fig.6 and Fig.7).   
Reference character “1” has been used to designate both “main structure” (Specification page 4 line 20 – corresponding with Fig.1) and “upper lid” (Specification page 4 line 26 - corresponding with Fig.1). 
Reference character “14” has been used to designate both “an edge” (Specification page 4 line 27 – corresponding with Fig.1) and “the orifice” (Specification page 4 line 36 - corresponding with Fig.1). 
Reference character “11” has been used to designate both “the upper cover” (Specification page 4 line 26 – corresponding with Fig.1) and “the upper lid” (Specification page 4 line 39 – corresponding with Fig.1).
Claim 8 (line 3) and claim 12 (line 3) recite the limitation “tray”. However, the “tray” cannot be found in the description. 
Appropriate correction is required.

Claim Objections
Claims 6-12 are objected to because of the following informalities:
Claim 6 recites the limitation “the hexagonal burner” in line 7. This should read “the concentric burner of hexagonal shape” or “the concentric burner” to properly refer to the corresponding limitation recited previously in claim 6 (line 3).
Claim 6 recites the limitation “the base” in line 4. This should read “the base structure” to properly refer to the corresponding limitation recited previously in claim 6 (lines 1-2).
Claims 7-12 are objected to by virtue of their dependence on claim 6. 
Claim 7 recites the limitation “a rolling of draggers” in line 3. Since the gear motor only causes the draggers to rotate, not rolling; therefore, the limitation “a rolling of draggers” should be changed to “a rotation of draggers”.
Claim 8 is objected to by virtue of its dependence on claim 7.
Claim 9 (line 2), claim 10 (line 2), claim 12 (lines 4, 5, and 6) recite the limitation “the pan”. This should read “the cylindrical pan” instead of “the pan” to properly refer to the corresponding limitation recited previously in claim 6 (line 6).
Claim 10 is objected to by virtue of their dependence on claim 9. 
Claim 11 recites the limitation “the bolt with draggers” in line 8. This limitation should read “the third bolt with draggers” to properly refer to the corresponding limitation recited previously in claim 6 (line 5).
Claim 12 is objected to by virtue of their dependence on claim 11. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 (line 3) and claim 12 (line 3) recite the limitation “tray”. However, the “tray” cannot be found in the description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “its lower part” in line 2. It is unclear what is meant by this limitation. Does “its” herein refer to the base structure or the hopper? If “its” herein refers to the base structure, the limitation “its lower part” should be changed to “a lower part of the base structure”; if “its” herein refers to the hopper, the limitation “its lower part” should be changed to “a lower part of the hopper”.
Claim 6 recites the limitation “an upper part” in line 3. It is unclear whether this limitation refers to an upper part of the hopper or an upper part of the base structure. 
Claim 6 recites the limitation “a cylindrical pan that is located on top of the hexagonal burner directed to the hopper” in lines 6-7. It is not clear whether the cylindrical pan directed to the hopper, or the hexagonal burner directed to the hopper.
Claim 6 (lines 4, 5), claim 7 (line 2), claim 11 (lines 3-8) recite the limitation “bolt(s)”. It is unclear what is meant by this limitation because one of ordinary skill in the art would recognize “bolt” is a rod or pin for fastening objects together that usually has a head at one end and a screw thread at end of the rod the other and is secured by a nut [Merriam-Webster: definition of “bolt” - “bolt is a metal rod or pin for fastening objects together that usually has a head at one end and a screw thread at end of the rod the other and is secured by a nut”]. The Instant Application indicated that the reference character “23” shown in Fig.4 represents bolts (Specification page 5 line 16 – corresponding to Fig.4). However, there is no screw thread at one end of the rod(s) 23; and the drawings fail to show the rod(s) 23 used for fastening objects together (see Drawings Fig.4 of the Instant Application below). For the purpose of examination, the limitation “bolt(s)” will be interpreted as “rod(s)”, or “shaft(s)”, and equivalent, based on the Drawings and Specification of the Instant Application (see Drawings Fig.4 of the Instant Application below).

    PNG
    media_image1.png
    283
    297
    media_image1.png
    Greyscale

Claims 7-12 are rejected by virtue of their dependence on claim 6. 
Claim 7 recites the limitation “bolts” in line 2. Since there are three bolts recited previously in claim 6 (lines 4-5), it is unclear whether the limitation “bolts” herein refers to the two bolts or the three bolts recited previously in claim 6 or different bolts.
Claim 7 recites the limitation “operated with the same” in line 3. It is unclear what “with the same” herein refers to. 
Claim 8 is rejected by virtue of its dependence on claim 7. 
Claim 9 recites the limitation “the base” in line 2. Because “the base of the pan” in claim 9 (line 2) is different from the “base structure” recited previously in claim 6 (lines 1-2), there is insufficient antecedent basis for the limitation “the base” in the claim 9 (line 2).
Claim 10 is rejected by virtue of their dependence on claim 9. 
Claim 11 recites the limitation “the disc” in line 4. There is insufficient antecedent basis for this limitation in the claim because there is no “disc” recited previously in claim 6 or claim 11.
Claim 11 recites the limitation “peripheral bolts” in line 4. Since there are three bolts recited previously in claim 6 (lines 4-5), it is unclear whether the limitation “peripheral bolts” herein refer to the two bolts or the three bolts recited previously in claim 6, or different bolts.
Claim 11 recites the limitation “the upward-projected bolts” in line 4 and line 6. It is unclear what is meant by this limitation because there are no “upward-projected bolts” recited previously in claim 6 or claim 11. Does this limitation refer to the two bolts or the three bolts recited previously in claim 6 (lines 4-5), or different bolts? 
Claim 11 recites the limitation “the cylindrical part” in line 5. There is insufficient antecedent basis for this limitation in the claim because there is no “cylindrical part” recited previously in claim 6 or claim 11.
Claim 11 recites the limitation “the rods” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim because there are no “rods” recited previously in claim 6 or claim 11. 
Claim 12 is rejected by virtue of their dependence on claim 11.
Claim 12 recites the limitation “the tray” in line 3. There is insufficient antecedent basis for this limitation in the claim because there is no “tray” recited previously in claim 6, claim 11, or claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cretors Embodiment of Fig.6 (U.S. Pub. No. 2015/0064320 A1, newly cited) in view of Cretors Embodiment of Fig.5 (U.S. Pub. No. 2015/0064320 A1, newly cited), and further in view of Shingler (U.S. Pub. No. 2005/0199136 A1, newly cited). 
Regarding claim 6, Cretors Embodiment of Fig.6 discloses a popping machine (multi-purpose kettle 602 for popping popcorn; Cretors fig.6, Par.0003) for corn and other grains and seeds (for “popping the popcorn”, Cretors Par.0003) that comprises 
a base structure (stand 625, Cretors fig.6), 
a hopper (receiving container 502, shown in Cretors fig.5) to collect a product exploded (container 502 is used to collect the popcorn popped from the kettle 602, as indicated by Cretors Par.0033) [Cretors Par.0033 cited: “rotate the kettle 602 via the handle 610 to dump the popcorn into a receiving container (e.g., the receiving container 502 shown in FIG. 5)”],
in an upper part is arranged a concentric burner (heating element 606 is a concentric burner, Cretors fig.6, heating element 606 is arranged in upper part of the stand 625), 
wherein the base has a central part (central part, Cretors annotated fig.6 below) that presents a union of two bolts (central part presents a union of bolt 1 and bolt 2, Cretors annotated fig.6 below), on which is attached a third bolt with draggers (third bolt with draggers, Cretors annotated fig.6 below), which is arranged inside a main container (body 605, Cretors fig.6) [third bolt with draggers is arranged inside body 605 to stir the popcorn contain therein; Cretors annotated fig.6, Par.0028] with a lid (lid, Cretors annotated fig.6 below) characterized because the popping machine (kettle 602, Cretors fig.6) includes a cylindrical pan (body 605 and plate 620 form a cylindrical pan, Cretors fig.6) that is located on top of the burner directed to the hopper (as shown in Cretors fig.6, the body 605 and plate 620 are located on top of the heating element 606; and the body 605 and plate 620 directed to the receiving container in order to dump the popcorn into the receiving container, Cretors Par.0033).

    PNG
    media_image2.png
    939
    696
    media_image2.png
    Greyscale

Cretors Embodiment of Fig.6 does not explicitly discloses: 
a base structure, on which is arranged a hopper to collect a product exploded in its lower part
Cretors Embodiment of Fig.5 teaches a similar popping machine (kettle 102, Cretors fig.5) comprising:
a base structure (base structure includes stand, table, and tray; as shown in Cretors annotated fig.5 below), on which is arranged a hopper (container 502, Cretors annotated fig.5 below) to collect a product exploded in its lower part (container 502 is placed on the tray of the table, as shown in Cretors annotated fig.5 below, to collect popcorn popped in the lower part of the base structure)

    PNG
    media_image3.png
    515
    1009
    media_image3.png
    Greyscale

Because Cretors discloses the stand of the kettle can be attached to the table [Cretors Par.0015], and the receiving container 502 is used to collect the popcorn popped from the kettle 602 [Cretors Par.0033]; therefore, the table of Cretors Embodiment of Fig.5 can be added to Cretors Embodiment of Fig.6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cretors Embodiment of Fig.6, by adding the Cretors Fig.5 table and tray, to the Cretors Embodiment of Fig.6; so that kettle 602 and the stand 625 of Cretors Fig.6 can be attached to the table of Cretors Fig.5, in order to place the receiving container and tray on the table to receive popcorn dumped out from the kettle 602. The modification would add an advantage to the kettle because the table having a perforated surface in order to receive hot corn from the kettle and cool the corn before serving, as recognized by Cretors [Cretors Par.0015].
Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5 teaches the apparatus as set forth above, but does not teach:
a concentric burner of hexagonal shape
Shingler teaches (Shingler fig.11)
a concentric burner of hexagonal shape (burner 60 is concentric burner of hexagonal shape, as shown in Shingler fig.11)

    PNG
    media_image4.png
    506
    571
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 heating element with the Shingler burner because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of heating the kettle. MPEP 2143 I (B).  

Claim 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cretors Embodiment of Fig.6 (U.S. Pub. No. 2015/0064320 A1, newly cited) in view of Cretors Embodiment of Fig.5 (U.S. Pub. No. 2015/0064320 A1, newly cited), Shingler (U.S. Pub. No. 2005/0199136 A1, newly cited), and further in view of Hida (JP 4,292,129 B2, previously cited).
Regarding claim 7, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5 and Shingler teaches the apparatus as set forth above, Cretors Embodiment of Fig.6 also discloses
wherein having a disk (bottom cover 622, Cretors fig.6) with bolts projected upwards (as shown in Cretors annotated fig.6 – see Cretors annotated fig.6 in the rejection of claim 6 – bolt 1 and bolt 2 projected upwards), which is fixed to a motor (motor 604, Cretors fig.6) and operated with the same (bolt 1 and bolt 2 are fixed to motor 604 in order to rotate the stir assemblies 614 (614a and 614b)), causing a rolling of the draggers (draggers, see Cretors annotated fig.6 in the rejection of claim 6) in the main container (body 605, Cretors fig.6) to homogenize the product contained therein (as shown in Cretors annotated fig.6 in the rejection of claim 6, bolt 1 and bolt 2 are fixed to motor 604 causing a rotation of draggers in the body 605 to homogenize the corn contained therein; Cretors Par.0014, 0027).
Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5 and Shingler does not teach:
the motor is a gear motor 
Hida teaches a similar popping machine (Hida fig.6) wherein:
the motor is a gear motor (gear motor includes motor 13, gearbox 6d, and gears 6e, 6g; Hida fig.6)

    PNG
    media_image5.png
    648
    846
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 motor with the Hida gear motor because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the motor to rotate the stir in order to ensure uniform cooking of the corn kernels and help prevent burning of the kernels or popcorn; additionally, gear motor provides high torque output, capable of driving large inertial loads, increasing axial and radial load, as well as increasing rigidity. MPEP 2143 I (B).  

Regarding claim 8, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5, Shingler and Hida teaches the apparatus as set forth above, modified Cretors Embodiment of Fig.6 also teach:
wherein the gear motor (motor 604, Cretors fig.6, as cited and incorporated in the rejection of claim 7) causes the draggers (draggers, see Creators annotated fig.6 the rejection of claim 6) to rotate and move the product contained in a tray (plate 620, Cretors fig.6) [as shown in Cretors annotated fig.6 – see Creators annotated fig.6 the rejection of claim 6 – motor 604 drives draggers to rotate in order to move and mix the corn kernels or popcorn contained in plate 620, Cretors Par.0027].

Regarding claim 11, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5 and Shingler teaches the apparatus as set forth above, Cretors Embodiment of Fig.6 also discloses:
wherein the third bolt with draggers (third bolt with draggers, Cretors annotated fig.6 below) performs a torque movement by a motor (motor 604, Cretors fig.6) (motor 604 drives third bolt with draggers to perform torque movement, Cretors Par.0027) to which the disc (bottom cover 622, Cretors fig.6) is fixed with peripheral bolts (bottom cover 622 is fixed with bolt 1 and bolt 2, as shown in Cretors annotated fig.6 below), 
the upward-projected bolts (bolt 1 and bolt 2 are projected upward, as shown in Cretors annotated fig.6 below) of the disc (bottom cover 622, Cretors fig.6) embody a T-shaped bolt by a horizontal cross-linking of the cylindrical part thereof and the upward-projected bolts (as shown in Cretors annotated fig.6 below, bolt 1 and bolt 2 of bottom cover 622 and horizontal draggers of the cylindrical hub 621 embody a T-shaped bolt), which generates a twist of the T-shaped bolt and as this is attached to the bolt with the draggers (as shown in Cretors annotated fig.6 below, the embodied T-shaped bolt has a twist as bolt 1 and bolt 2 attached to the third bolt with draggers), carries out the drag of the product by means of the rods that integrate the bolt with draggers (as shown in Cretors annotated fig.6 below, the corn kernels or popcorn contained in the body 605 is rotated and mixed by the rotation of third bolt with draggers).

    PNG
    media_image2.png
    939
    696
    media_image2.png
    Greyscale

Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5 and Shingler does not teach:
the motor is a gear motor 
Hida teaches a similar popping machine (Hida fig.6) wherein:
the motor is a gear motor (gear motor includes motor 13, gearbox 6d, and gears 6e, 6g; Hida fig.6)

    PNG
    media_image5.png
    648
    846
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 motor with the Hida gear motor because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the motor to rotate the stir in order to ensure uniform cooking of the corn kernels and help prevent burning of the kernels or popcorn; additionally, gear motor provides high torque output, capable of driving large inertial loads, increasing axial and radial load, as well as increasing rigidity. MPEP 2143 I (B).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cretors Embodiment of Fig.6 (U.S. Pub. No. 2015/0064320 A1, newly cited) in view of Cretors Embodiment of Fig.5 (U.S. Pub. No. 2015/0064320 A1, newly cited), Shingler (U.S. Pub. No. 2005/0199136 A1, newly cited), and further in view of Stein et al. (U.S. Patent No. 5,941,164 A).
Regarding claim 9, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5, and Shingler teaches the apparatus as set forth above, but does not teach
wherein the base of the pan includes nails and hinges bent towards a center which have an ability to pivot, to place the product in the hopper so that the product can be packed or bagged.
Stein teaches a similar popping machine (kettle assembly for popcorn, figs.1-6):
wherein the base (base 53, Stein fig.2A) of the pan (bowl 51, Stein fig.2A, bowl 51 is mounted on base 53) includes nails (bolts 57, Stein fig.2A) and hinges (hinges 7, 63 and 55, 65 and part of 11, 91 that goes through openings 63, 65; Stein figs. 2A, 4A and 5) bent towards a center (center 67 of base 53; Stein figs. 2A, 2B, 3) which have an ability to pivot (have an ability to pivot via pivot hole 65 of hinge 55; Stein figs. 2A, 4A and 5), to place the product in the hopper so that the product can be packed or bagged (because of the ability to pivot, the popcorn inside the bowl 51 can be dumped out and placed in the receiving container so that the popcorn can be packed or bagged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 bottom cover 622 with the Stein base 53 because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a base to hold and provide support to the popcorn pan. MPEP 2143 I (B).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cretors Embodiment of Fig.6 (U.S. Pub. No. 2015/0064320 A1, newly cited) in view of Cretors Embodiment of Fig.5 (U.S. Pub. No. 2015/0064320 A1, newly cited), Shingler (U.S. Pub. No. 2005/0199136 A1, newly cited), Stein et al. (U.S. Patent No. 5,941,164 A), and further in view of Barton (U.S. Patent No. 1,402,135 A).
Regarding claim 10, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5, Shingler, and Stein teaches the apparatus as set forth above, but does not teach:
wherein the pan also includes a rod fixed to the lid.
Barton teaches a corn popper (Barton figs.1-2)
wherein the pan (pan 1, Barton fig.2) also includes a rod (rod 10, Barton figs.1-2) fixed to the lid (lid 2, Barton figs.1-2) (as shown in Barton figs.1-2, rod 10 fixed to the lid 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 lid with the Barton lid and rod, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a lid to cover the pan of popcorn machine; additionally, the Barton lid with rod provides an ability to remove the lid from distance in order to ensure cooker/user’s safety. MPEP 2143 I (B).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cretors Embodiment of Fig.6 (U.S. Pub. No. 2015/0064320 A1, newly cited) in view of Cretors Embodiment of Fig.5 (U.S. Pub. No. 2015/0064320 A1, newly cited), Shingler (U.S. Pub. No. 2005/0199136 A1, newly cited), Hida (JP 4,292,129 B2, previously cited), and further in view of Hoshizaki (Hoshizaki 3A0895G01 Agitator, Non Patent Publication 2011, newly cited).
Regarding claim 12, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5, Shingler, and Hida teaches the apparatus as set forth above, Cretors Embodiment of Fig.6 also discloses
wherein a movement of the product introduced in the tray is made by draggers (as shown in Cretors annotated fig.6 – see the rejection of claim 11, the movement of the corn kernels or popcorn contained in the plate 620 is made by draggers)
However, Cretors Embodiment of Fig.6 in view of Cretors Embodiment of Fig.5, Shingler, and Hida does not teach:
four rods that work as draggers, two of these rods are placed at a level close to the base of the pan and the other two rods are placed at an upper level close to the lid of the pan to ensure the movement of the product that is taking up space at an upper level of an inside of the pan.
Hoshizaki teaches an agitator (Hoshizaki 3A0895G01 Agitator) comprising:
four rods that work as draggers (two upper rods and two lower rods that work as draggers, as shown in the figure of Hoshizaki 3A0895G01 Agitator below), two of these rods are placed at a level close to the base of the pan (two lower rods are at the level close to the base of Cretors fig.6 body 605 & plate 620) and the other two rods are placed at an upper level close to the lid of the pan (two upper rods are at the level close to the lid of Cretors fig.6, see the lid in Creators annotated fig.6 in the rejection of claim 11) to ensure the movement of the product that is taking up space at an upper level of an inside of the pan (by using agitator with four rods as shown in the figure of Hoshizaki 3A0895G01 Agitator below, the movement of corn kernels or popcorn at the upper level of an inside of the Cretors fig.6 body 605 & plate 620 can be ensure).

    PNG
    media_image6.png
    561
    589
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Cretors Embodiment of Fig.6 stir assembly 614a with the Hoshizaki 3A0895G01 agitator because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the stir/agitator in order to ensure uniform cooking of the corn kernels and help prevent burning of the kernels or popcorn; additionally, Hoshizaki 3A0895G01 agitator provides two stirring rods at the upper level to ensure the popcorn at the upper level close to the lid can also be rotated and mixed, which improves the cooking and seasoning processes of making popcorn. MPEP 2143 I (B).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Cretors (U.S. Pub. No. 2013/0276640 A1) discloses a popcorn machine having popping kettle that has multiple stirring rods inside the kettle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761